                                                                   THE HONORABLE THOMAS S. ZILLY
1

2

3

4

5

6                                    UNITED STATES DISTRICT COURT
7                                   WESTERN DISTRICT OF WASHINGTON

8    SARA M. BARKER, individually and on behalf of
     all others similarly situated,                       NO. 2:18-cv-01470-TSZ
9
                             Plaintiff,                   STIPULATION AND ORDER STAYING
10
                                                          DEADLINES
11           v.

12   THRIVE CAUSEMETICS, INC., a Delaware
     corporation; and KARISSA BODNAR, an
13   individual,
14
                             Defendants.
15

16

17                                           I. STIPULATION

18           The parties have reached an agreement in principle that resolves Plaintiff’s individual

19   claims in this matter. The parties are working to formalize their agreement in writing. The

20   parties respectfully ask the Court to stay all deadlines for fourteen days. If the parties are

21   unable to finalize their agreement and submit a stipulation of dismissal within that timeframe,

22   they will file a joint status report.

23

24

25

26



                                                                       TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER STAYING DEADLINES – 1                             936 North 34th Street, Suite 300

     Case No. 2:18-cv-01470-TSZ
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603 • FAX 206.319.5450
                                                                                 www.terrellmarshall.com
1           STIPULATED TO AND DATED this 29th day of August, 2019.
2
      TERRELL MARSHALL LAW GROUP PLLC                    LANE POWELL PC
3
      By: /s/ Toby J. Marshall, WSBA #32726              By: /s/ Erin M. Wilson, WSBA #42454
4        Toby J. Marshall, WSBA #32726                     John S. Devlin, WSBA #23988
         Email: tmarshall@terrellmarshall.com              Email: devlinj@lanepowell.com
5
         Eric R. Nusser, WSBA #51513                       Erin M. Wilson, WSBA #42454
6        Email: eric@terrellmarshall.com                   Email: wilsonem@lanepowell.com
         936 North 34th Street, Suite 300                  Taylor Washburn, WSBA #51524
7        Seattle, Washington 98103                         Email: washburnt@lanepowell.com
8        Telephone: (206) 816-6603                         1420 Fifth Avenue, Suite 4200
         Facsimile: (206) 319-5450                         Seattle, Washington 98101
9                                                          Telephone: (206) 223-7000
         Elizabeth A. Hanley, WSBA #38233                  Facsimile: (206) 223-7107
10       Email: ehanley@reedlongyearlaw.com
11       Kelli A. Carson, WSBA #49856                    Attorneys for Defendants Thrive
         Email: kcarson@reedlongyearlaw.com              Causemetics, Inc. and Karissa Bodnar
12       REED LONGYEAR MALNATI
           & AHRENS, PLLC
13
         801 Second Avenue, Suite 1415
14       Seattle, Washington 98104
         Telephone: (206) 624-6271
15
      Attorneys for Plaintiff
16

17                                               II. ORDER
18
            Finding good cause to do so, the Court hereby STAYS all pending deadlines in this
19
     matter for fourteen days. No later than September 11, 2019, the parties shall file a stipulation
20
     of dismissal of Plaintiff’s claims with prejudice or a joint status report.
21
            IT IS SO ORDERED.
22
            DATED this 29th day of August, 2019.
23

24                                                          A
                                                            Thomas S. Zilly
25
                                                            United States District Judge
26



                                                                         TERRELL MARSHALL LAW GROUP PLLC
     STIPULATION AND ORDER STAYING DEADLINES – 2                               936 North 34th Street, Suite 300

     Case No. 2:18-cv-01470-TSZ
                                                                              Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
